DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshioka et al (US 2015/0294894 A1).
As to claim 1, Yoshioka discloses a holder for holding a substrate (Title “substrate plating jig”) comprising: 
	a first holding member having a first opening portion for exposing a first surface of the substrate (Fig. 3 #3 with #35 opening); and 
	a second holding member configured to hold the substrate together with the first holding member (Fig. 3 #3), 
	wherein the first holding member has: 
		a first external connection portion (#14); 
		at least one first substrate contact configured to be brought into contact with the first surface of the substrate to supply an electric current to the first surface of the substrate )#611 when assembled); and 			
		a first conductive path member configured to be brought into connection with the first external connection portion and the at least one first substrate contact (#34), 
		wherein the first substrate contact is attached to the first conductive path member in a removable manner (via opening), and 
		wherein the first conductive path member is disposed within a space that is sealed up by the first holding member and the second holding member and is detachably attached to a main body of the first holding member ([0040] [0029] are where 33 i.e. end of bars 34 are exposed and then covered when assembled).
	Note, the recitation of “detachable attached” does not further limit the substrate holder as claimed absent recitation as to structures associated with detachment as since it is assembled as described in [0029], it may also be disassembled irrespective of methods involved in disassembling.

As to claim 2, Yoshioka further discloses wherein the first holding member has a plurality of first substrate contacts and has further a second conductive path member connected to the first external connection portion and at least one of the plurality of first substrate contacts and lying spaced apart from the first conductive path member. (Plural #s 34 and 33).

As to claim 3, the limitation “wherein at least one of the first conductive path member and the second conductive path member can be divided into a plurality of path pieces.” Does not further differentiate from the prior art absent further recitation as to structures associated with dividing since any structure may be divided irrespective of methods to divide.

As to claim 4, Yoshioka further discloses wherein the first conductive path member has a rod-like shape. (#34 by virtue of being a “bar” [0029]).

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto (JP 2008-184692 A).
As to claim 1, Yamamoto discloses a holder for holding a substrate (Title “too for substrate plating”) comprising: 
	a first holding member having a first opening portion for exposing a first surface of the substrate (Fig. 5 #11 with opening 11a)); and 
	a second holding member configured to hold the substrate together with the first holding member (Fig. 7 #12), 
	wherein the first holding member has: 
		a first external connection portion (#27); 
		at least one first substrate contact configured to be brought into contact with the first surface of the substrate to supply an electric current to the first surface of the substrate (#23); and 			
		a first conductive path member configured to be brought into connection with the first external connection portion and the at least one first substrate contact (#26), 
		wherein the first substrate contact is attached to the first conductive path member in a removable manner (via opening), and 
		wherein the first conductive path member is disposed within a space that is sealed up by the first holding member and the second holding member and is detachably attached to a main body of the first holding member (Fig. 11 in space #25 and detachably attached via open/closing as in Fig. 6).
	
As to claim 2, Yamamoto further discloses wherein the first holding member has a plurality of first substrate contacts and has further a second conductive path member connected to the first external connection portion and at least one of the plurality of first substrate contacts and lying spaced apart from the first conductive path member. (pg. 5 second paragraph which discloses plural wirings for each external terminals 27a,b,c to each contact 22).

As to claim 3, the limitation “wherein at least one of the first conductive path member and the second conductive path member can be divided into a plurality of path pieces.” Does not further differentiate from the prior art absent further recitation as to structures associated with dividing since any structure may be divided irrespective of methods to divide.

As to claim 4, Yamamoto further discloses wherein the first conductive path member has a rod-like shape. (#34 by virtue of being a “wire” as described above).

As to claim 5, Yamamoto further discloses wherein the second holding member has: a second opening portion for exposing a second surface of the substrate (#12a); at least one second substrate contact configured to be brought into contact with the second surface of the substrate to supply an electric current to the second surface of the substrate (#23 Fig. 9); a second external connection portion (#28); and a third conductive path member connected to the second external connection portion and the at least one second substrate contact (Wires 26 described pg. 5 2nd paragraph), and wherein the second substrate contact is attached to the third conductive path member in a removable manner.
	Note, the recitation of “removable manner” does not further limit the substrate holder as claimed absent recitation as to structures associated with detachment as since it is assembled as shown in the Figures], it may also be disassembled irrespective of methods involved in disassembling.

As to claim 6, Yamamoto discloses A system for plating (Title),_comprising: a holder for holding a substrate (See below); a substrate attaching/detaching portion configured to attach/detach the substrate to/from the holder (Fig 22 and so long as a substrate is attached, there is inherently a portions which attached/detaches absent any recitation as to how or what performs said function); and a plating tank configured to apply a plating treatment to the holder holding the substrate (#51 Fig. 22), wherein the holder has: 
	a first holding member having a first opening portion for exposing a first surface of the substrate (Fig. 5 #11 with opening 11a)); and 
	a second holding member configured to hold the substrate together with the first holding member (Fig. 7 #12), 
	wherein the first holding member has: 
		a first external connection portion (#27); 
		at least one first substrate contact configured to be brought into contact with the first surface of the substrate to supply an electric current to the first surface of the substrate (#23); and 			
		a first conductive path member configured to be brought into connection with the first external connection portion and the at least one first substrate contact (#26), 
		wherein the first substrate contact is attached to the first conductive path member in a removable manner (via opening), and 
		wherein the first conductive path member is disposed within a space that is sealed up by the first holding member and the second holding member and is detachably attached to a main body of the first holding member (Fig. 11 in space #25 and detachably attached via open/closing as in Fig. 6).


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795